Allen J.
delivered the opinion of the Court.
The Court is of opinion, that as by the act of 3rd January 1834, p. 76, it is provided that whensoever the justices summoned to form a Court for the trial of any case of forcible entry, shall fail to meet, and no Court be formed on the day appointed, such failure shall not operate a discontinuance of the cause, but the same shall stand continued until the next regular Court of the county or corporation, whether monthly or quarterly; the act by a fair construction, applies as well to a failure of the Court to meet on the day to which it stood adjourned, as to a failure to meet on the day appointed in the warrant; and in either case the cause stands continued to the next County court, and no discontinuance is operated. It therefore seems to the Court here, that the judgment of the Circuit court reversing the judgment of the County court is erroneous; and the same is reversed with costs to the plaintiff in error. And this Court proceeding to render such judgment as the Circuit court should have rendered, it is considered that the judgment of the County court be affirmed, with costs in the Circuit court expended.